                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                       No. 5:20-CV-359-FL

 JAMIE NEIL PARKER,                                )
                                                   )
         Plaintiff,                                )
                                                   )
    v.                                             )
                                                   )                      ORDER
                                                   )
 THOMAS H. LOCK, Judge; KRISTEN                    )
 BALL; and KARLA BETH DENNING,                     )
                                                   )
         Defendants.                               )



         This matter is before the court upon review of plaintiffs’ pro se complaint pursuant to 28

U.S.C. § 1915(e). United States Magistrate Judge Robert B. Jones, Jr. entered a memorandum and

recommendation (“M&R”), pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), wherein it is recommended that the court dismiss plaintiff’s claims for failure to state a claim

and immunity. Plaintiff did not file objections to the M&R, and the time within which to make any

objection has expired. In this posture, the matter is ripe for ruling.

         Upon review of the M&R, the court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Because no

objections have been filed, the court reviews the magistrate judge’s findings and conclusions only

for clear error, and need not give any explanation for adopting the M&R. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983).

         Here, the magistrate judge recommends dismissal of plaintiff’s claims against defendant



             Case 5:20-cv-00359-FL Document 6 Filed 09/15/20 Page 1 of 2
Thomas H. Lock, due to judicial immunity, and defendant Kristen Ball due to sovereign immunity.

In addition, the magistrate judge recommends dismissal of plaintiff’s claims against defendant Karla

Beth Denning for failure to state a claim.

       Upon careful review of the M&R and the record in this case, the court finds the magistrate

judge’s analysis to be thorough, and there is no clear error. The court hereby ADOPTS the

recommendation of the magistrate judge as its own, and, for the reasons stated therein, plaintiffs’

complaint is DISMISSED. The clerk of court is directed to close the case.

       SO ORDERED, this the 15th day of September, 2020.



                                              _________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 2


           Case 5:20-cv-00359-FL Document 6 Filed 09/15/20 Page 2 of 2
